Case 2:20-cv-00350-JMS-DLP Document 31-3 Filed 07/12/20 Page 1 of 1 PageID #: 347
     Case: 20-2252   Document: 00713642719      Filed: 07/12/2020   Pages: 1



       UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



  Everett McKinley Dirksen United States Courthouse                                          Office of the Clerk
          Room 2722 - 219 S. Dearborn Street                                                Phone: (312) 435-5850
               Chicago, Illinois 60604                                                      www.ca7.uscourts.gov




                                                             ORDER
   July 12, 2020

                                                              Before
                                        DIANE S. SYKES, Chief Judge
                                        FRANK H. EASTERBROOK, Circuit Judge
                                        AMY C. BARRETT, Circuit Judge


                                           EARLENE BRANCH PETERSON, et al.,
                                           Plaintiffs - Appellees

   No. 20-2252                             v.

                                           WILLIAM P. BARR, Attorney General of the United States, et al.,
                                           Defendants - Appellants

   Originating Case Information:

   District Court No: 2:20-cv-00350-JMS-DLP
   Southern District of Indiana, Terre Haute Division
   District Judge Jane Magnus-Stinson


         Upon consideration of the EMERGENCY MOTION TO CLARIFY THAT THIS
  COURT’S ORDER VACATING THE PRELIMINARY INJUNCTION BARRING THE
  EXECUTION OF DANIEL LEWIS LEE IS IMMEDIATELY EFFECTIVE, filed on July 12, 2020,
  by counsel for the appellants,

          IT IS ORDERED that the motion is GRANTED. The court’s judgment entered on
  July 12, 2020, is effective immediately, the injunction is terminated immediately and the
  mandate shall issue immediately.



   form name: c7_Order_3J(form ID: 177)
